Exhibit 10.1

 

VALENTIS, INC.

 

STOCK BONUS AWARD AGREEMENT

 

This Stock Bonus Award Agreement (the “Agreement”) is made as of July 1, 2005,
by and between Valentis, Inc., a Delaware corporation (the “Company”), and
                 (“Employee”).  Capitalized terms not defined herein shall have
the meanings assigned to such terms in the Company’s Amended and Restated 1997
Equity Incentive Plan (the “Plan”).

 

1.                                       Issuance of Stock.

 

(a)                                  Pursuant to the Plan and subject to the
terms and conditions of this Agreement, on the Issuance Date (as defined below),
the Company will issue to Employee              shares of the Company’s common
stock (the “Shares”) for good and valuable consideration which the Company has
determined to exceed the par value of the Company’s Common Stock.  The term
“Shares” refers to the issued Shares and all assets or other securities received
in replacement of or in connection with the Shares pursuant to stock dividends
or splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional assets, securities or other property to which Employee
is entitled by reason of Employee’s ownership of the Shares.

 

(b)                                 The parties agree that the Shares have a
Fair Market Value of $2.80  per share as of the date of this Agreement.

 

(c)                                  The issuance of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution of this Agreement by the parties (the “Issuance Date”).  On the
Issuance Date, the Company will deliver to Employee a certificate representing
the Shares to be issued to Employee (which shall be issued in Employee’s name).

 

2.                                       Limitations on Transfer.

 

(a)                                  Subject to the provisions of
Section 2(b) below, if Employee’s Continuous Status as an Employee, Director or
Consultant terminates for any reason, including as a result of Employee’s death
or disability, all of the Unreleased Shares (as defined below) shall thereupon
be forfeited immediately and without any further action by the Company (the
“Forfeiture Restriction”).  Upon the occurrence of such a forfeiture, the
Company shall become the legal and beneficial owner of the Shares being
forfeited and all rights and interests therein or relating thereto, and the
Company shall have the right to retain and transfer to its own name the number
of Shares being forfeited by Employee.

 

(b)                                 Subject to the Employee’s Continuous Status
as an Employee, Director or Consultant through each such date, (i) 1/24th of the
Shares shall be released from the Forfeiture Restriction on July 31, 2005,
(ii) 1/8th of the Shares shall be released from the Forfeiture Restriction on
each of October 31, 2005, January 31, 2006, April 30, 2006, July 31, 2006,
October 31, 2006, January 31, 2007 and April 30, 2007, and (iii) 1/12th of the

 

--------------------------------------------------------------------------------


 

Shares shall be released from the Forfeiture Restriction on June 30, 2007.  In
the event of a Change of Control, if Employee is an executive officer of the
Company, the Forfeiture Restriction shall automatically lapse if and to the same
extent that the vesting of outstanding Options held by Employee would accelerate
in connection with such transaction as provided in Section 12(b)(1) of the
Plan.  In the event of a Change of Control, if outstanding Stock Awards under
the Plan are assumed by the acquiror or similar awards are substituted for such
Stock Awards as provided in Section 12(b)(2) of the Plan, to the extent there
are Unreleased Shares following the application of clause (i) above, this
Agreement shall be assumed by any acquiror and the Forfeiture Restrictions shall
continue with respect to such Unreleased Shares (or any assets or other
securities received by or distributed to Employee with respect to, in exchange
for or in substitution of the Unreleased Shares.  In the event of a Change of
Control, if the acquiror refuses to assume, substitute or continue Stock Awards
as provided in Section 12(b)(2) of the Plan, then all Unreleased Shares as of
the date of the Change of Control shall be forfeited upon the occurrence of the
Change of Control.

 

(c)                                  Any of the Shares which, from time to time,
have not yet been released from the Forfeiture Restriction are referred to
herein as “Unreleased Shares.”

 


(D)                                 NO UNRELEASED SHARES OR ANY INTEREST OR
RIGHT THEREIN OR PART THEREOF SHALL BE LIABLE FOR THE DEBTS, CONTRACTS OR
ENGAGEMENTS OF EMPLOYEE OR HIS SUCCESSORS IN INTEREST OR SHALL BE SUBJECT TO
DISPOSITION BY TRANSFER, ALIENATION, ANTICIPATION, PLEDGE, ENCUMBRANCE,
ASSIGNMENT OR ANY OTHER MEANS WHETHER SUCH DISPOSITION BE VOLUNTARY OR
INVOLUNTARY OR BY OPERATION OF LAW BY JUDGMENT, LEVY, ATTACHMENT, GARNISHMENT OR
ANY OTHER LEGAL OR EQUITABLE PROCEEDINGS (INCLUDING BANKRUPTCY), AND ANY
ATTEMPTED DISPOSITION THEREOF SHALL BE NULL AND VOID AND OF NO EFFECT.  ANY
PERMITTED TRANSFER OR SALE OF THE SHARES IS SUBJECT TO RESTRICTIONS ON TRANSFER
IMPOSED BY ANY APPLICABLE STATE AND FEDERAL SECURITIES LAWS.


 

3.                                       Escrow.

 

(a)                                  Employee hereby authorizes and directs the
secretary of the Company, or such other person designated by the Company from
time to time, to transfer any Unreleased Shares which are forfeited pursuant to
Section 2 above from Employee to the Company.

 

(b)                                 To insure the availability for delivery of
Employee’s Unreleased Shares upon forfeiture under Section 2, Employee hereby
appoints the secretary, or any other person designated by the Company as escrow
agent from time to time, as its attorney-in-fact to sell, assign and transfer
unto the Company, such Unreleased Shares, if any, forfeited by Employee pursuant
to Section 2 and shall, upon execution of this Agreement, deliver and deposit
with the secretary of the Company, or such other person designated by the
Company, the share certificate(s) representing the Unreleased Shares, together
with the stock assignment duly endorsed in blank, attached hereto as Exhibit A. 
The Unreleased Shares and stock assignment shall be held by the secretary in
escrow, pursuant to the Joint Escrow Instructions of the Company and Employee
attached as Exhibit B hereto, until the Shares are forfeited as provided in
Section 2, until such Unreleased Shares are fully released from the Forfeiture
Restriction, or until such time as this Agreement no longer is in effect.  Upon
release

 

2

--------------------------------------------------------------------------------


 

of the Unreleased Shares from the Forfeiture Restriction, the escrow agent shall
promptly deliver to Employee the certificate or certificates representing such
Shares in the escrow agent’s possession belonging to Employee, and the escrow
agent shall be discharged of all further obligations hereunder; provided,
however, that the escrow agent shall nevertheless retain such certificate or
certificates as escrow agent if so required pursuant to other restrictions
imposed pursuant to this Agreement.  If any assets or other securities received
by or distributed to Employee with respect to, in exchange for or in
substitution of such Unreleased Shares are held by the escrow agent pursuant to
this Section 3(b) and the Joint Escrow Instructions, such assets or other
securities shall also be subject to the restrictions set forth in this Agreement
and held in escrow pending release of the Unreleased Shares with respect to
which such assets or other securities relate from the Forfeiture Restriction
(or, if such Unreleased Shares are no longer outstanding, until such time as
such Unreleased Shares would have been released from the Company’s Repurchase
Option pursuant to this Agreement).

 

(c)                                  The Company, or its designee, shall not be
liable for any act it may do or omit to do with respect to holding the Shares in
escrow and while acting in good faith and in the exercise of its judgment.

 

4.                                       Taxation Representations.  In
connection with the issuance of the Shares, Employee represents to the Company
the following:

 

(a)                                  Employee acknowledges that he has been
informed that unless an election is filed by Employee with the Internal Revenue
Service and, if necessary, the proper state taxing authorities, within thirty
(30) days of the date of this Agreement, electing pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended (and similar state tax provisions
if applicable), to be taxed currently on the fair market value of the Shares on
the date of this Agreement, there will be a recognition of taxable income to
Employee equal to the fair market value of the Shares at the time the Forfeiture
Restriction lapses.  Employee represents that Employee has consulted any tax
consultant(s) Employee deems advisable in connection with the receipt or
disposition of the Shares or the filing of the election under Section 83(b) and
similar tax provisions and that Employee is not relying on the Company for any
tax advice.

 

EMPLOYEE ACKNOWLEDGES THAT IT IS EMPLOYEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF EMPLOYEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON EMPLOYEE’S
BEHALF.

 

(b)                                 Employee has reviewed with his own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  Employee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  Employee understands that Employee (and not
the Company) shall be responsible for his own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement. 
Employee has reviewed this Agreement in its entirety, has had an

 

3

--------------------------------------------------------------------------------


 

opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, the Company shall be entitled to require Employee to satisfy any
federal, state or local tax withholding obligation with respect to the issuance,
lapsing of restrictions on the Shares by any of the following means or by a
combination of such means:  (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares from the Shares otherwise issuable to Employee; or
(iii) delivering to the Company owned and unencumbered shares of the Common
Stock of the Company.   The Company shall not be obligated to deliver any new
certificate representing vested Shares to Employee or his legal representative
unless and until Employee or his legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of Employee resulting from the grant of the
Shares or the lapse or removal of the Forfeiture Restriction.

 

5.                                       Restrictive Legends and Stop-Transfer
Orders.

 

(a)                                  Legends.  The certificate or certificates
representing the Shares shall bear the following legend (as well as any legends
required by applicable state and federal corporate and securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

 (b)                              Stop-Transfer Notices.  Employee agrees that,
in order to ensure compliance with the restrictions referred to herein, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.

 

(c)                                  Refusal to Transfer.  The Company shall not
be required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.

 

(d)                                 Removal of Legend.  After such time as the
Forfeiture Restriction shall have lapsed with respect to the Shares, and upon
Employee’s request, a new certificate or certificates representing such Shares
shall be issued without the legend referred to in Section 5(a)(i), and delivered
to Employee.

 

6.                                       No Employment Rights.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a parent or subsidiary of the Company, to terminate Employee’s
employment or consulting relationship, for any reason, with or without cause.

 

4

--------------------------------------------------------------------------------


 

7.                                       Miscellaneous.

 

(a)                                  Governing Law.  This Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law.

 

(b)                                 Entire Agreement; Enforcement of Rights.  
The Plan is incorporated herein by reference.  This Agreement and the Plan set
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merge all prior discussions between them.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party. 
Notwithstanding anything to the contrary anywhere else in this Agreement, the
grant of the Shares is subject to the terms, definitions and provisions of the
Plan, which is incorporated herein by reference.  Any of your rights hereunder
shall be in addition to any rights you may otherwise have under benefit plans or
agreements of the Company to which you are a party or in which you are a
participant, including, but not limited to, any Company sponsored employee
benefit plans, stock option plans, severance plans or severance agreements.  The
provisions of this Agreement shall not in any way limit your rights under such
other plans and agreements.

 

(c)                                  Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith.  In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

(d)                                 Construction.  This Agreement is the result
of negotiations between and has been reviewed by each of the parties hereto and
their respective counsel, if any; accordingly, this Agreement shall be deemed to
be the product of all of the parties hereto, and no ambiguity shall be construed
in favor of or against any one of the parties hereto.

 

(e)                                  Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or sent by telegram or fax or 48 hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the party to be notified at such party’s address or
fax number as set forth below or as subsequently modified by written notice.

 

(f)                                    Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

(g)                                 Successors and Assigns.  The rights and
benefits of this Agreement shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns.  The Company

 

5

--------------------------------------------------------------------------------


 

may assign its rights under this Agreement to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company without the prior
written consent of Employee. The rights and obligations of Employee under this
Agreement may only be assigned with the prior written consent of the Company.

 

 [Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of the date first set forth above.

 

 

VALENTIS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

863A Mitten Road

 

 

Burlingame, California 94010

 

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT SHALL CONFER
UPON EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUATION OF SUCH EMPLOYMENT
RELATIONSHIP WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH EMPLOYEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE EMPLOYEE’S EMPLOYMENT RELATIONSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

 

EMPLOYEE

 

 

 

 

 

Signature:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

I,                                   , spouse of the above-named Employee, have
read and hereby approve the foregoing Agreement.  In consideration of the
Company’s issuing the Shares to my spouse as set forth in the Agreement, I
hereby agree to be irrevocably bound by the Agreement and further agree that any
community property or similar interest that I may have in the Shares shall be
similarly bound by the Agreement.  I hereby appoint my spouse as my
attorney-in-fact with respect to any amendment or exercise of any rights under
the Agreement.

 

 

 

 

 

 

(Signature)

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED I,                                    , hereby sell, assign
and transfer unto                                         
                          (                    ) shares of the Common Stock of
Valentis, Inc. registered in my name on the books of said corporation
represented by Certificate No.            herewith and do hereby irrevocably
constitute and appoint                          to transfer the said stock on
the books of the within named corporation with full power of substitution in the
premises.

 

This Assignment Separate from Certificate may be used only in accordance with
the Stock Bonus Award Agreement between Valentis, Inc. and the undersigned
dated                     , 200    .

 

Dated:                        ,               

 

 

Signature:

 

 

 

 

INSTRUCTIONS:  Please do not fill in any blanks other than the signature
line.  The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction, as set forth in the Stock Bonus Award Agreement, without
requiring additional signatures on the part of Employee.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

JOINT ESCROW INSTRUCTIONS

 

July 1, 2005

 

Valentis, Inc.

Attn: Secretary

 

As Escrow Agent for both Valentis, Inc. (the “Company”) and the undersigned
recipient of stock of the Company (the “Employee”), you are hereby authorized
and directed to hold the documents delivered to you pursuant to the terms of
that certain Stock Bonus Award Agreement (“Agreement”) between the Company and
Employee, in accordance with the following instructions:

 

1.                                       In the event of forfeiture of any of
the shares owned by Employee pursuant to the Forfeiture Restriction set forth in
the Agreement, the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) shall give to Employee and
you a written notice specifying the number of shares of stock forfeited and the
date of forfeiture.  Employee and the Company hereby irrevocably authorize and
direct you to effect the forfeiture contemplated by such notice in accordance
with the terms of said notice.

 

2.                                       As of the date of forfeiture indicated
in such notice, you are directed (a) to date the stock assignments necessary for
the forfeiture and transfer in question, (b) to fill in the number of shares
being forfeited and transferred, and (c) to deliver the same, together with the
certificate evidencing the shares of stock to be forfeited and transferred, to
the Company or its assignee.

 

3.                                       Employee irrevocably authorizes the
Company to deposit with you any certificates evidencing shares of stock to be
held by you hereunder and any additions and substitutions to said
shares.  Employee does hereby irrevocably constitute and appoint you as Employee
‘s attorney-in-fact and agent for the term of this escrow to execute, with
respect to such securities, all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities.  Subject to the provisions of this paragraph 3, Employee shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.

 

4.                                       Upon written request of Employee, but
no more than once per calendar year, unless the Forfeiture Restriction has been
triggered, you will deliver to Employee a certificate or certificates
representing the number of shares of stock as are not then subject to the
Forfeiture Restriction.  Within one hundred twenty (120) days after all shares
of stock subject to the Agreement are fully released from the Forfeiture
Restriction, or such time as the Agreement no longer is in effect, you will
deliver to Employee a certificate or certificates representing the

 

--------------------------------------------------------------------------------


 

aggregate number of shares held or issued pursuant to the Agreement and not
forfeited pursuant to the Forfeiture Restriction set forth in Section 2 of the
Agreement.

 

5.                                       If at the time of termination of this
escrow you should have in your possession any documents, securities, or other
property belonging to Employee, you shall deliver all of the same to Employee
and shall be discharged of all further obligations hereunder.

 

6.                                       Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.

 

7.                                       You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties.  You shall not be personally liable for any act you
may do or omit to do hereunder as Escrow Agent or as attorney-in-fact for
Employee while acting in good faith, and any act done or omitted by you pursuant
to the advice of your own attorneys shall be conclusive evidence of such good
faith.

 

8.                                       You are hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law
and are hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court.  In case you obey or comply with any such order, judgment
or decree, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

 

9.                                       You shall not be liable in any respect
on account of the identity, authorities or rights of the parties executing or
delivering or purporting to execute or deliver the Agreement or any documents or
papers deposited or called for hereunder.

 

10.                                 You shall not be liable for the expiration
of any rights under any applicable state, federal or local statute of
limitations or similar statute or regulation with respect to these Joint Escrow
Instructions or any documents deposited with you.

 

11.                                 You shall be entitled to employ such legal
counsel and other experts as you may deem necessary properly to advise you in
connection with your obligations hereunder, may rely upon the advice of such
counsel, and the Company shall reimburse you for any reasonable attorneys’ fees
incurred in connection therewith.

 

12.                                 Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be an officer or agent of the
Company or if you shall resign by written notice to each party.  In the event of
any such termination, the Company shall appoint a successor Escrow Agent.

 

2

--------------------------------------------------------------------------------


 

13.                                 If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or obligations in
respect hereto, the necessary parties hereto shall join in furnishing such
instruments.

 

14.                                 It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the securities held by you hereunder, you are authorized and
directed to retain in your possession without liability to anyone all or any
part of said securities until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but you shall be under no duty
whatsoever to institute or defend any such proceedings.

 

15.                                 Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in the United States Post Office, by registered or
certified mail with postage and fees prepaid, addressed to each of the other
parties thereunto entitled at the addresses set forth on the signature
page attached hereto or at such other addresses as a party may designate by ten
(10) days’ advance written notice to each of the other parties hereto.

 

16.                                 By signing these Joint Escrow Instructions,
you become a party hereto only for the purpose of said Joint Escrow
Instructions; you do not become a party to the Agreement.

 

17.                                 This instrument shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns.

 

18.                                 These Joint Escrow Instructions shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding that body of law pertaining to conflicts of law.

 

3

--------------------------------------------------------------------------------


 

The parties have executed these Joint Escrow Instructions as of the date first
set forth above.

 

 

VALENTIS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

863A Mitten Road

 

 

Burlingame, California 94010

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

[Name of Employee]

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

 

 

 

 

Secretary, Valentis, Inc.

 

 

 

 

 

Address:

 

 

 

 

 

863A Mitten Road

 

 

Burlingame, California 94010

 

 

4

--------------------------------------------------------------------------------